                                       Pages 1 - 18

                  UNITED STATES DISTRICT COURT

                NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable James Donato, Judge

EPIC GAMES, INC., a Maryland   )
corporation,                   )
                               )
           Plaintiff,          )
                               )
 VS.                           )        NO. C 20-05671 JD
                               )
GOOGLE LLC; et al.,            )
                               )
           Defendants.         )
                               )
                               )NO. C 20-05761 JD, 20-05792   JD,
AND RELATED CASES.             )    C 20-06772 JD, 20-07079   JD,
                               )    C 20-07361 JD, 20-07365   JD,
                                    C 20-07379 JD, 20-07824   JD,
                                    C 20-07984 JD

                           San Francisco, California
                           Thursday, December 3, 2020

           TRANSCRIPT OF PROCEEDINGS BY ZOOM WEBINAR

APPEARANCES BY ZOOM WEBINAR:

For Plaintiff Epic Games in C 20-05671 JD:
                       CRAVATH, SWAINE & MOORE LLP
                       825 Eighth Avenue
                       New York, New York 10019
                  BY: YONATAN EVEN, ATTORNEY AT LAW

For Plaintiffs in Carr/In Re Google Play Consumer Antitrust
Litigation, C 20-05761 JD:
                       KOREIN TILLERY LLC
                       505 N. 7th Street - Suite 3600
                       St. Louis, Missouri 63101
                  BY: JAMIE L. BOYER, ATTORNEY AT LAW

           (APPEARANCES CONTINUED ON FOLLOWING PAGE)

Reported By:   Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
               Official Reporter
                                                                       2


1    APPEARANCES BY ZOOM WEBINAR:   (CONTINUED)

2    For Plaintiffs in Pure Sweat Basketball, Inc./In Re Google Play
     Developer Antitrust Litigation, C 20-05792 JD:
3                           HAGENS BERMAN SOBOL SHAPIRO LLP
                            1301 Second Avenue - Suite 2000
4                           Seattle, Washington 98101
                       BY: STEVE W. BERMAN, ATTORNEY AT LAW
5
     For Plaintiffs in Peekya App Services, Inc./In Re Google Play
6    Developer Antitrust Litigation, C 20-06772 JD:
                            HAUSFELD LLP
7                           600 Montgomery Street - Suite 3200
                            San Francisco, California 94111
8                      BY: BONNY E. SWEENEY, ATTORNEY AT LAW

9    For Plaintiffs in Bentley, et al./In Re Google Play Consumer
     Antitrust Litigation, C 20-07079 JD:
10                          MILBERG PHILLIPS GROSSMAN LLP
                            100 Garden City Plaza - Suite 500
11                          Garden City, New York 11530
                       BY: PEGGY WEDGEWORTH, ATTORNEY AT LAW
12
     For Plaintiff McNamara/In Re Google Play Consumer Antitrust
13   Litigation, C 20-07361 JD:
                            COTCHETT, PITRE & MCCARTHY LLP
14                          San Francisco Airport Office Center
                            840 Malcolm Road
15                          Burlingame, California 94010
                       BY: ADAM J. ZAPALA, ATTORNEY AT LAW
16
     For Plaintiff Herrera, C 20-07365 JD:
17                          KAPLAN, FOX & KILSHEIMER LLP
                            850 Third Avenue - 14th Floor
18                          New York, New York 10022
                       BY: HAE SUNG NAM, ATTORNEY AT LAW
19
     For Plaintiffs in Carroll/In Re Google Play Consumer Antitrust
20   Litigation, C 20-07379 SK:
                            PRITZKER LEVINE LLP
21                          1900 Powell Street - Suite 450
                            Emeryville, California 94608
22                     BY: ELIZABETH C. PRITZKER, ATTORNEY AT LAW

23   For Plaintiff Jared Stark, C 20-08309 JD:
                            KELLER ROHRBACK LLP
24                          3101 North Central Avenue - Suite 1400
                            Phoenix, Arizona 85012
25                     BY: ALISON E. CHASE, ATTORNEY AT LAW
                                                               3


1    APPEARANCES BY ZOOM WEBINAR:   (CONTINUED)

2    For Plaintiffs in Gamble, C 20-07984 JD:
                            GIBBS LAW GROUP LLP
3                           505 14th Street - Suite 1110
                            Oakland, California 94612
4                      BY: ANDRE M. MURA, ATTORNEY AT LAW

5    For Defendants:
                             MORGAN, LEWIS & BOCKIUS LLP
6                            One Market - Spear Street Tower
                             San Francisco, California 94105
7                      BY:   BRIAN C. ROCCA, ATTORNEY AT LAW
                             SUJAL J. SHAH, ATTORNEY AT LAW
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                          4


1    Thursday - December 3, 2020                       11:08 a.m.

2                          P R O C E E D I N G S

3                                ---000---

4             THE CLERK:   Calling Civil 20-5671, Epic Games vs.

5    Google; Civil 20-5761, In Re Google Play Consumer Antitrust

6    Litigation; Civil 20-5792, In Re Google Play Developer

7    Antitrust Litigation; Civil 20-6772, Peekya Services, Inc. vs.

8    Google LLC; Civil 20-7079, Bentley, et al., vs. Google LLC;

9    Civil 20-7361, McNamara vs. Google, LLC; Civil 20-7365, Herrera

10   vs. Google LLC; Civil 20-7379, Carroll vs. Google LLC; Civil

11   20-7824, Roberts vs. Google LLC; and Civil 20-7984, Gamble,

12   et al., vs. Google LLC.

13        Counsel for the defendant Brian Rocca.

14            MR. ROCCA:   Good morning, Your Honor.   It's Brian

15   Rocca and my colleague Sujal Shah of Morgan Lewis representing

16   defendant.

17            THE CLERK:   Counsel for plaintiff Jamie Boyer.

18            MS. BOYER:   Good morning, Your Honor.   This is Jamie

19   Boyer for plaintiff Mary Carr.

20            THE CLERK:   Alison Chase.

21            MS. CHASE:   Good morning.   Alison Chase for plaintiff

22   Jared Stark.

23            THE CLERK:   Hae Sung Nam.

24            THE COURT:   You're on mute.

25            MS. NAM:   Hi.   Good morning, Your Honor.   Hae Sung Nam
                                                                          5


1    from Kaplan Fox for the Herrera plaintiff.

2             THE CLERK:    And Andre M. Mura.

3             MR. MURA:    Good morning, Your Honor.   Andre Mura for

4    the Gamble plaintiffs from Gibbs Law Group.

5             THE CLERK:    Steve Berman.

6             MR. BERMAN:    Good morning, Your Honor.    Steve Berman

7    for Pure Sweat Basketball in the Developer matter.

8             THE CLERK:    Bonny Sweeney.

9             MS. SWEENEY:    Good morning, Your Honor.   Bonny Sweeney

10   for Peekya App Services, Inc., and also the Developer case.

11            THE CLERK:    Peggy Wedgeworth.

12            MS. WEDGEWORTH:   Good morning, Your Honor.    Peggy

13   Wedgeworth on behalf of the Bentley plaintiff in the Consumer

14   class.

15            THE CLERK:    Elizabeth Pritzker.

16            MS. PRITZKER:   Good morning, Your Honor.    Elizabeth

17   Pritzker of Pritzker Levine on behalf of the Carroll plaintiffs

18   in the Consumer actions.

19            THE CLERK:    Yonatan Even.

20            MR. EVEN:    Good morning, Your Honor.   Yonatan Even for

21   plaintiff Epic Games.

22            THE CLERK:    And Adam Zapala.

23            MR. ZAPALA:    Good morning, Your Honor.    Adam Zapala

24   from Cotchett, Petri & McCarthy for the McNamara plaintiffs in

25   the Consumer actions.
                                                                            6


1             THE CLERK:   That's everybody.

2             THE COURT:   Okay.   All right.   Thank you, Ms. Clark.

3         All right.    So since our last meeting, we've gotten a lot

4    done to clear the decks and get forward moving.      I'm happy

5    about that.   I think everybody has been...

6         All right.    So we have Epic as the individual case and

7    then we have the two consolidated cases, one for the consumers

8    and one for the developers.    So that's great.   We've got all

9    that worked out.

10        The developers have filed an amended complaint.     The

11   consumers will be filing an amended complaint.     I have advanced

12   the requests to consider appointment of interim class counsel

13   to I think December 15th, somewhere around there.

14        All right.    And we have a motion to dismiss pending in

15   Epic; is that right, Mr. Even?

16            MR. EVEN:    That is correct, Your Honor.   It's both in

17   the Epic Games case and in the developers case.

18            THE COURT:   All right.   So it's full steam ahead.     I'm

19   happy to hear that.

20        Now, you're here because I have proposed and you-all

21   accepted the idea of just having, you know, check-ins every

22   30 days or so, and I'm here to take any and all check-in

23   statements.   Anybody want to jump in?

24            MR. ROCCA:   Your Honor, good morning.    If I may, it's

25   Brian Rocca for Google.
                                                                        7


1               THE COURT:   Yes.

2               MR. ROCCA:   And thank you again, Your Honor, and to

3    the court staff for hosting us today by Zoom.       It is

4    appreciated that Your Honor has taken such an active role in

5    case management.

6         I just have one point --

7               THE COURT:   I'm sorry, Mr. Rocca, on that point --

8    thank you -- just to jump in.

9         So looking forward -- all right? -- the world is breaking

10   with news of COVID-19 vaccinations and, you know, all sorts of

11   other what appear to be positive developments, of course

12   negative developments as well; but just thinking long term, I

13   am inclined, at least for status conferences, to, regardless of

14   what a post-vaccination world looks like, continue to do this

15   on Zoom.

16        Now, this is something that I'm planning to do in most of

17   my cases, but you're the first group that I have an opportunity

18   to discuss this with.     So just as a -- we'll just do a -- the

19   people here, and I know there are a lot of people watching, but

20   of the people on the screen, let's just do a silent poll.

21   Raise your hand -- your actual hand, not the little blue

22   hand -- raise your actual hand if you would be supportive of

23   just continuing status conferences like this by Zoom

24   ad infinitum; that is, until the case is over.

25        All right.    It's a unanimous vote.   Okay.    Good.
                                                                        8


1         Great.   Okay.   So we can probably plan on that.   And the

2    benefits of that are, you know, as I'm sure you-all realize,

3    you know, you don't have to come out here for a 45-minute --

4    you know, it's not a three-day trip or two-day trip to

5    San Francisco for a 45-minute conference.    They're vital,

6    they're important, but that's a long haul for 45 minutes in

7    front of the Court, which will improve your work-life balance,

8    your home life, and free you for productive billing on other

9    matters if that's where you are.

10        Okay.    Go ahead, Mr. Rocca.

11            MR. ROCCA:    Thank you, Your Honor.

12        The motion to dismiss, as Mr. Even noted, that's pending

13   relates to the Epic matter and the developer putative class.

14   The amended complaint on the consumer side, as Your Honor just

15   noted, will be December 28th.

16        I just wanted to flag that we anticipate from the Google

17   perspective reaching out to counsel on the consumer side to

18   propose a schedule for any motion practice, a date of filing,

19   briefing schedule, and page limits.    I'm not exactly sure the

20   timing of that.   It might depend on how quickly Your Honor

21   decides the interim class issue, but I just wanted to flag

22   that, that we will be filing a motion to dismiss.    We'll want

23   to look at the complaint and then have an orderly motion

24   practice.

25            THE COURT:    Well, I tell you what.   I'm glad you
                                                                         9


1    mentioned that.   Now, I know most of you are new to me, not

2    everybody, but most of you.    I do this in other large cases as

3    well, so this is an opportunity for us to think out loud among

4    friends and just try out ideas and see what works.

5         So on that point, Mr. Rocca, here's my thought.    You're

6    all free to say no, and there's not a problem with that, but

7    why don't we -- you know, a lot of these issues are

8    overlapping.   Okay?   I mean, I don't think we need three

9    motions to dismiss on the same basic antitrust principles.

10        So to that end, one possibility would be just to take the

11   motions that are pending and let us work through those and

12   resolve that; and then that ought to be a very good indicator

13   on, for example, in the consumer case, whether it's worth the

14   time and energy to bring another motion.    And to the extent I

15   decide against the plaintiffs, who knows, I don't know, but to

16   the extent that I do, it would seem that the consumer

17   plaintiffs would be in a position to maybe amend their

18   complaint without further activity.

19        So, you know, I'm very cognizant of letting everybody have

20   a voice and have their day in court.    That is a concern, but at

21   the same time, you know, I don't think you-all need to be

22   spending so much time and money on, you know, motions to

23   dismiss that are going to overlap substantially in a serial

24   fashion.

25        So, Mr. Rocca, what do you think about that?
                                                                          10


1              MR. ROCCA:    Your Honor, I'd like to confer with my

2    client specifically on that issue.     It's an interesting idea.

3    I think there may be some unique issues to the consumer

4    class -- I'd have to look at the complaint -- that will not

5    have been briefed.     There certainly could be and probably will

6    be overlap.   So I'm mindful of that issue.

7         So perhaps the middle ground is if there are any unique

8    issues to the consumer class, that that would be taken up in

9    maybe a more targeted motion.

10             THE COURT:    I say that's a good amendment to the

11   motion on the floor.

12        All right.   Anybody have any additional thoughts about

13   that?   Anybody on the plaintiffs' side?

14             MR. ZAPALA:    Your Honor, Adam Zapala for Cotchett.

15        I think that makes a lot of sense.     You know, I see a lot

16   of overlap between what could occur.     I don't want to prejudice

17   Google if there are unique issues as to the consumers.    Those

18   can be addressed in a streamlined motion, but I think it makes

19   a lot of sense certainly to conserve party and judicial

20   resources to see where Your Honor rules in the other two cases,

21   and I think that would shed light on whether Google thinks it

22   has a more targeted argument as to the Consumers.    It makes a

23   lot of sense to me.

24             THE COURT:    Good.

25        Ms. Boyer.
                                                                        11


1              MS. BOYER:   Your Honor, I would agree with that.   I

2    think that plan makes a lot of sense.    I like Mr. Rocca's idea

3    of perhaps just addressing unique consumer issues in a separate

4    motion.

5         The one sort of logistical detail I think we'd need to

6    work out is whether or not we go ahead and file a consolidated

7    complaint for the consumers on the 28th of December or we wait

8    until the motions to dismiss get resolved for the developers

9    and Epic so that any amended complaint sort of addresses where

10   we are at that moment; but for the consumers, at least for our

11   clients, we'd be happy to do that either way.

12             THE COURT:   Well, I'll tell you what.   Mr. Rocca was

13   suggesting meeting and conferring about scheduling.    I think

14   now the tenor of that discussion has changed so why don't

15   you-all get together and discuss these points.

16        I mean, Ms. Boyer, I think I would prefer -- this is just

17   me; I'm not ordering this -- I think I would prefer to see an

18   amended complaint on December 28th.    I think that makes a

19   little bit more sense actually; but if you-all have a strong

20   unanimous -- that's the keyword -- strong unanimous conviction

21   that you'd rather defer, you know, I won't stand in the way of

22   that; but I would vote -- and I know I have essentially the

23   only vote, but I'm not going to use that -- I would vote that

24   you still file on December 28th.   Okay?

25             MS. BOYER:   Okay.
                                                                           12


1               THE COURT:   How would you like to -- the amended

2    complaint is not due until the 28th anyway.     So do you want to

3    have three weeks to get together and talk about, you know,

4    maybe a more targeted third round of motions to dismiss?

5         And, by the way, Mr. Rocca, and for anybody else who may

6    be moving to dismiss, maybe just Mr. Rocca, you know, please, I

7    have written substantially on how 12(b)(6) is different from

8    Rule 23.    So I rarely, if ever, take up Rule 23 issues in the

9    12(b)(6) context.   So if you're going to do that, if that's a

10   targeted issue, I don't know, I'm just -- this is just a word

11   to the wise, make sure you read my prior orders and, you know,

12   have some reason why that might be appropriate here when I have

13   said it's not in other cases.

14        I'm not ruling it out, but it's just something I've looked

15   at on many times and it rarely, if ever, is appropriate in my

16   view at the motion to dismiss stage to start talking about the

17   class, particularly at the motion to strike, which I think

18   should be struck from the Federal Rules of Civil Procedure,

19   Rule 12(f).    It really is a rare day when a 12(f) motion is

20   appropriate to get rid of a class.     Okay?   But just, you know,

21   think it over.

22        Okay.    So why don't you all meet and confer within how

23   about two weeks, Mr. Rocca?     Does that sound all right?

24              MR. ROCCA:   That sounds great, Your Honor.   Thank you.

25              THE COURT:   I know there's a lot of plaintiffs so does
                                                                          13


1    anybody have an objection to two weeks?

2                              (No response.)

3             THE COURT:    Okay.   All right.   Then just file a joint

4    statement -- you know, it can be short and sweet -- just

5    detailing what you'd like to do.     I guess we're just talking

6    about maybe the consumer plaintiffs right now.

7         So okay.   And I promise there will be -- the motions to

8    dismiss will be dealt with promptly so don't -- there won't be

9    a time drag on that.

10        Okay.   Any other issues for today from anyone?

11            MR. EVEN:    I think, Your Honor -- this is Yonatan Even

12   for Epic.

13        I think the only thing, not to speak out of turn, just to

14   remind Your Honor that you have our joint statement regarding

15   protective order that's --

16            THE COURT:    Oh, yes.

17            MR. EVEN:    -- I believe, Document 77 --

18            THE COURT:    Yes.

19            MR. EVEN:    -- and the proposed schedule, which I

20   believe is Document 87.

21            THE COURT:    Yes.    I will have the protective order.

22   You-all haven't resolved that?      There's been no

23   late-breaking -- no?   Okay.

24            MR. EVEN:    I think, Your Honor, you've made your views

25   pretty clear last time but the papers are before you.     I don't
                                                                          14


1    know that we continue to discuss.

2             THE COURT:   No one listens to the old judge, I get it.

3         Okay.   I will resolve that this week.

4             MR. ROCCA:   And, Your Honor, if the Court would like

5    us to try another shortened period of meet and confer on that

6    issue, we're certainly willing to do that; but I agree with

7    Mr. Even that the protective order issue remains pending.

8         And the case schedule we've proposed, I think it was a

9    stipulated schedule, so it's just a matter of checking the

10   Court's calendar and seeing if the dates work.

11            THE COURT:   Well, I mean, the real issue is the

12   protective order.   Is there any reason -- is there any optimism

13   that further meeting and conferring would be productive,

14   Mr. Rocca?

15            MR. ROCCA:   Well, Your Honor, as I noted at a prior

16   conference, Google is asking the Court to enter the model

17   protective order.   We understood that in the event of a

18   dispute, the Court would do that.     It relates to paragraph 7.4.

19        In response to that --

20            THE COURT:   Yes.    You're right on all that.

21            MR. ROCCA:   Right.

22            THE COURT:   Yeah.    Go ahead.

23            MR. ROCCA:   In response to paragraph 7.4, I believe

24   the Court referenced the definition of "expert," which is one

25   of the defined terms.   To me, that's really the only path to a
                                                                           15


1    potential resolution of the matter, and I'm willing to try;

2    but, you know, it's been pending and I think the dispute is

3    pretty clear.   It's Exhibit A or Exhibit B.

4               THE COURT:   Who's your main negotiating partner on

5    this for the plaintiffs?

6               MR. ROCCA:   Your Honor, it's an esteemed group that's

7    growing.    Mr. Even certainly, Ms. Boyer, Ms. Sweeney.

8               THE COURT:   Okay.   How about this:   Just in the

9    interest of efficiency, I'm going to appoint Ms. Boyer to be

10   the lead negotiator for the plaintiffs on the protective order

11   issue.

12        Why don't you take one more run on it, and let me know

13   by -- what is today?    Thursday?    Why don't you let me know --

14   I'll tell you what.     Why don't you let me know by Monday --

15   okay? -- whether there are any late-breaking developments; and

16   if not, I will promptly attend to the issue next week.        Okay?

17              MR. ROCCA:   Very well.   Thank you, Your Honor.

18              THE COURT:   You're all right, Ms. Boyer?

19              MS. BOYER:   Yes.

20              THE COURT:   You're all right, good.

21        Anything else for today from anyone?

22              MS. NAM:   Yes, Your Honor.   Hae Sung Nam for

23   Kaplan Fox.

24        I just wanted to give you an update on the lead plaintiff

25   motions.    I know that's scheduled for December 15th.
                                                                         16


1             THE COURT:    Yes.

2             MS. NAM:   The counsel for consumer plaintiffs are

3    still trying to work out a leadership structure, and I just

4    wanted to let you know that.

5             THE COURT:    Oh, that's great.   Do you think you'll

6    have that done by the 15th?

7             MS. NAM:   We hope to.

8             THE COURT:    Okay.   Well, if you do, if it's done

9    sooner, like within a couple days before, a couple court days,

10   I can probably have everything done on the 15th.    All right?

11   So keep that in mind.    Okay?   I'd like to have it done on the

12   15th, not submitted.    So get you on your way.   Okay?

13            MS. NAM:   We understand.

14            MS. BOYER:    Understood.

15            THE COURT:    If you can't, you can't, that's fine, and

16   don't worry about it.    There won't be any adverse consequence

17   from that; but if you can, I will hold out prompt resolution.

18        All right.   Anybody else?    Last call.

19            MS. SWEENEY:    Your Honor, Bonny Sweeney for the

20   developer plaintiffs.

21            THE COURT:    Yes, Ms. Sweeney.

22            MS. SWEENEY:    We also have a lead counsel motion

23   pending and today is the -- well, the deadline for oppositions

24   has passed.   There's no oppositions.    It's an agreed-to motion

25   to appoint our three firms as co-lead counsel for the class of
                                                                          17


1    developer plaintiffs.

2             THE COURT:    Okay.   So you're all in agreement and

3    nobody said no?

4             MS. SWEENEY:   That's correct, Your Honor.

5             THE COURT:    All right.   I will take a look at that and

6    maybe we can get something done before the 15th.

7             MS. SWEENEY:   Thank you.

8             THE COURT:    All right.   So tell you what, what would

9    you like to do?   Would you like to do early January for the

10   next one or do you want to do something again in December?

11            MR. ROCCA:    Your Honor, I think after the holidays

12   makes sense.   There's a lot of work that we've been

13   collaborating on, and I think there's no reason to rush it

14   before the holidays.

15            THE COURT:    All right.   I am hoping to have my last

16   portion of a very long running multidistrict litigation

17   antitrust case tried the week of January 18th and 25th.       So I

18   can have you in on the 14th, but after that I couldn't probably

19   have you back in until February.     So how about Thursday the

20   14th?

21            MR. EVEN:    That works for us, Your Honor.

22            THE COURT:    Okay.   So we'll do our next regular

23   check-in.

24        And, again, you know, these are for you and if you-all

25   collectively agree that there's nothing to talk about, you just
                                                                          18


1    let me know and we'll take it off calendar, but otherwise I'm

2    happy to do it.   I think it's a good thing to do.    I think it's

3    productive.   And I will see you all on I guess December 15th

4    but then January 14th for the next status conference.

5         All right.

6             MR. EVEN:    Thank you, Your Honor.

7             THE COURT:   Thank you much very, Your Honor.

8             ALL:   Thank you, Your Honor.

9             THE COURT:   Okay.

10                 (Proceedings adjourned at 11:27 a.m.)

11                                 ---oOo---

12

13                         CERTIFICATE OF REPORTER

14           I certify that the foregoing is a correct transcript

15   from the record of proceedings in the above-entitled matter.

16

17   DATE:   Thursday, December 3, 2020

18

19

20

21              _________________________________________

22             Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                           U.S. Court Reporter
23

24

25
